AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
(Bradley M. Colby)


This Amended and Restated Employment Agreement (the “Agreement”) is made and
entered into by and between Eternal Energy Corp. (the “Company”) and Bradley M.
Colby (“Executive”), on the 1st day of November, 2009 (the “Effective
Date”).  In consideration of the mutual promises, covenants and conditions
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which the parties acknowledge, the parties agree as follows:


1.           Amendment and Restatement of Employment Agreement.  This Amended
and Restated Employment Agreement amends, restates, supersedes and replaces that
certain Employment Agreement between the Company and Executive which was entered
into as of the 7th day of November, 2005.


2.           The Company’s Relationship with Rover and Roadrunner.  The Company
holds an undivided ten percent (10%) working interest in leases acquired by
Ryland Oil Corporation (“Ryland”) and its affiliates (including, without
limitation, Rover, defined below) in North Dakota (the “North Dakota Prospect”),
and a five percent (5%) overriding royalty on all leases and licenses acquired
by Ryland in the Pebble Beach Prospect in the province of Saskatchewan, Canada
(the “Prospect”).  The Company retained an overriding royalty in an amount equal
to the difference between existing burdens of record and eighty percent (80%) on
production from acreage in Eastern Utah and Western Colorado which it sold to
Roadrunner Oil and Gas (USA), Inc. (“Roadrunner”) and will receive an overriding
royalty, calculated in the same manner, on any additional oil and gas leases
acquired by Roadrunner in an area of mutual interest covering approximately
2,765,000 acres in Eastern Utah and approximately 806,000 acres in Western
Colorado (the “AMI”).  Ryland and its affiliates own one-half of the play in the
AMI.  Executive became a shareholder of Ryland and provides consulting services
to Ryland’s wholly owned subsidiary, Rover Resources, Inc. (“Rover”) pursuant to
the terms of that certain Consulting Agreement dated the 1st day of November,
2006 (the “Consulting Agreement”), all with the Company’s prior written
consent.  Executive also became a shareholder of Roadrunner, a member of its
Board of Directors and its President, with the Company’s and Rover’s prior
written consent.  Executive, Rover and Roadrunner all entered into that certain
Management Services Agreement dated October 1st, 2008 (the “Management Services
Agreement”) under which Executive’s duties and obligations to each of the
parties and aspects of the parties’ respective interests in the Prospect, the
North Dakota Prospect and the AMI.  Copies of the Consulting and Management
Services Agreements are attached hereto as Exhibit “A” and incorporated herein
by this reference.  The Company and Executive acknowledge and agree that the
terms of the Consulting and Management Services Agreements are incorporated
herein and shall supercede any and all conflicting provisions set forth in this
Agreement.


3.           Employment and Duties.  The Company shall employ Executive in the
position of President and Chief Executive Officer (“CEO”).  Executive shall
report directly to the Board of Directors (the “Board”) of the Company (or such
other persons designated by the Board) and shall perform all duties and
obligations of President and CEO.  Executive shall at all times be required by
the Company to provide only those services customarily expected of Presidents
and CEOs of companies of a like size to the Company.  The Company shall not
require Executive to infringe good business and professional ethics or violate
any statute, law, rule, order, decree or ordinance.  Executive agrees to devote
sufficient time, attention and energy to the Company’s business to provide his
services hereunder as Executive shall determine in the exercise of his
reasonable discretion.  In this regard, Company acknowledges and agrees that
Executive is actively involved in the day to day management and operation of
Ryland and Roadrunner and in other oil and gas ventures and that he may pursue
these ventures and such other opportunities in the oil and gas industry without
limitation as he determines appropriate.  Therefore, the Parties acknowledge
that Executive shall not be required to devote all of his time, attention and
energy to the Company’s business, that his performance of services for and on
behalf of Rover and Roadrunner may impinge upon the time which Executive may
otherwise be obligated to render for and on behalf of the Company and that
Executive will also, contemporaneously, be participating in the formation and
operation of other oil and gas ventures.  Executive hereby accepts this
engagement, subject to all of the terms and conditions set forth in this
Agreement.


 
 

--------------------------------------------------------------------------------

 
4.           Term of Agreement.  The term of this Agreement shall commence on
the Effective Date and shall continue through and including October 31, 2011,
subject to the provisions of the Section in this Agreement entitled “Termination
or Expiration of Agreement,” (the “Term”).  Notwithstanding the foregoing, the
provisions of the Sections in this Agreement entitled “Non-competition;
Secrecy,” “Representations and Warranties” and “Miscellaneous” shall survive,
and continue in full force and effect, after any termination or expiration of
this Agreement, irrespective of the reason for the termination or any claim that
the termination was wrongful or illegal.”


5.           Compensation and Other Benefits.  The Company shall provide the
following compensation and other benefits to Executive during the Term in
consideration of Executive’s performance of all of his obligations under this
Agreement:


5.1           Base Salary.  Subject to the provisions of the Section in this
Agreement entitled “Termination or Expiration of Agreement,” during the Term the
Company shall pay Executive an annual base salary of One Hundred Seventy Four
Thousand and No/100s US Dollars ($174,000.00 USD), payable in arrears on the
last day of each calendar month, in gross monthly installments of Fourteen
Thousand Five Hundred and No/100s US Dollars ($14,500.00 USD).  The base salary
to be paid to Executive hereunder, as changed by the parties from time to time,
may be referred to herein as “Base Salary.”


5.2           Fringe Benefits.  As additional compensation under this Agreement,
Executive shall be entitled to receive the following benefits (the “Fringe
Benefits”):


5.2.1           Employee Benefit Plans.  During the Term, the Company will pay
the premiums incurred to provide group medical insurance coverage for Executive
and his dependents. During the Term, the Company will also allow Executive to
participate in such other group health, pension, welfare, and insurance plans
(together with the group medical insurance plan, the “Employee Benefit Plans”)
maintained by the Company from time to time for the general benefit of its
executive employees, as such Employee Benefit Plans may be modified from time to
time in the Company’s sole and absolute discretion.


5.2.2           Other Benefits.  The Company shall provide Executive with all
other benefits and perquisites as are made generally available to the Company’s
executive employees under the Company’s Employee Handbook, as such Employee
Handbook may be modified from time to time in the Company’s sole and absolute
discretion.


5.2.3           Vacation; Sick Leave and Holidays.  Executive shall be entitled
to such vacation time, sick leave and paid holidays as are generally made
available to the Company’s executive employees under the Company’s Employee
Handbook, as such Employee Handbook may be modified from time to time in the
Company’s sole and absolute discretion.


5.2.4           Reimbursement of Business Expenses.  The Company shall reimburse
Executive for all reasonable travel, entertainment and other expenses incurred
by Executive in connection with the performance of his duties under this
Agreement, upon submission by Executive to Company of reasonable documentation
pertaining to such expenses.


5.3           Deferred Compensation.  Any deferred compensation (within the
meaning of Section 409A of the Internal Revenue Code) payable under this
Agreement on account of Executive’s separation from service shall not commence
prior to six months following such separation if Executive is a key employee
(within the meaning of Section 409A).  Provided, that in determining whether
Executive is a key employee, any compensation realized on account of the
exercise of a stock option or a disqualifying disposition of stock acquired
through exercise of an incentive stock option shall be disregarded.


 
2

--------------------------------------------------------------------------------

 
5.4           Withholding.  All customary withholding taxes and other employment
taxes which the Company is required by law to withhold and pay with respect to
compensation paid by an employer to an employee shall be subtracted and withheld
from all compensation paid by the Company to Executive for services rendered by
Executive to the Company.


6.           Termination or Expiration of Agreement.


6.1           Termination at Company’s Election.  The Company may terminate
Executive’s employment at any time during the Term, for any reason or no reason,
with or without Cause (as hereinafter defined), and with or without notice,
subject to provisions of the Subsections of this Section entitled “Termination
for Cause,” “Termination Without Cause” and “Severance Following a Change in
Control.”


6.1.1           Termination for Cause.  If Executive’s employment is terminated
for Cause (defined below), Executive shall be entitled to receive only the
following: (i) payment of Executive’s Base Salary through and including the date
of termination; (ii) payment for all accrued and unused vacation time as of the
date of termination, which will be paid at a rate calculated in accordance with
Executive’s Base Salary at the time of termination; and (iii) reimbursement of
business expenses incurred prior to the date of termination.  Except as
expressly set forth in this Subsection, Executive shall not be entitled to
receive any Base Salary, Fringe Benefits or severance benefits in the event
Executive’s employment is terminated for Cause, except that Executive may
continue to participate in the Employee Benefit Plans to the extent permitted by
and in accordance with the terms of those plans or as otherwise required by law.


6.1.2           Termination Without Cause.  If Executive’s employment by the
Company is terminated by the Company without Cause or if Executive’s employment
is terminated for Good Reason (defined below), Executive shall receive:  (i)
payment of Executive’s Base Salary through and including the date of
termination; (ii) payment for all accrued and unused vacation time existing as
of the date of termination, which will be paid at a rate calculated in
accordance with Executive’s Base Salary at the time of termination; and (iii)
reimbursement of business expenses incurred prior to the date of
termination.  In addition, if the severance of Executive’s employment falls
within the terms of this Subsection and if the terms of the Subsection of this
Section entitled “Severance Following a Change in Control” does not apply to the
severance of Executive’s employment with the Company, then, subject to the
condition that Executive sign a general release of all claims in a form approved
by the Company in the exercise of its sole discretion, Executive shall also
receive, and the Company shall pay Executive, a severance payment in an amount
equal to Executive’s annual Base Salary as the same may have been changed
through the date of the severance of Executive’s employment, less applicable
withholdings.


6.1.3           Severance Following a Change in Control.


A.           If, immediately prior to or within twelve months following a Change
in Control (defined below): (i) Executive’s employment is terminated by the
Company without Cause; or (ii) Executive’s employment is terminated for Good
Reason (defined below), Executive shall receive:  (x) payment of Executive’s
Base Salary through and including the date of termination; (y) payment for all
accrued and unused vacation time existing as of the date of termination, which
will be paid at a rate calculated in accordance with Executive’s Base Salary at
the time of termination; and (z) reimbursement of business expenses incurred
prior to the date of termination.  In addition, if the severance of Executive’s
employment falls within the terms of this Subsection, then, subject to the
condition that Executive sign a general release of all claims in a form approved
by the Company in the exercise of its sole discretion, Executive shall also
receive, and the Company shall pay Executive, a severance payment in an amount
equal to the product of two times Executive’s annual Base Salary as the same may
have been changed through the date of the severance of Executive’s employment,
less applicable withholdings.


 
3

--------------------------------------------------------------------------------

 
B.           If Executive severs employment with the Company within sixty (60)
days of a Change in Control (defined below) for any reason other than Good
Reason (defined below), Executive shall receive:  (x) payment of Executive’s
Base Salary through and including the date of termination; (y) payment for all
accrued and unused vacation time existing as of the date of termination, which
will be paid at a rate calculated in accordance with Executive’s Base Salary at
the time of termination; and (z) reimbursement of business expenses incurred
prior to the date of termination.  In addition, if Executive severs employment
with the Company within sixty (60) days of a Change in Control for any reason
other than Good Reason, then, subject to the condition that Executive sign a
general release of all claims in a form approved by the Company in the exercise
of its sole discretion, Executive shall also receive, and the Company shall pay
Executive, a severance payment in an amount equal to Executive’s annual Base
Salary as the same may have been changed through the date of the severance of
Executive’s employment, less applicable withholdings.


C.           For purposes of this Agreement, the term “Change in Control” shall
mean the occurrence of any of the following events:  (i) the consummation of any
transaction after the Effective Date in which any person or entity or group of
related persons and/or entities becomes the beneficial owner, directly or
indirectly, of securities representing more than twenty percent (20%) of the
combined voting power of the Company’s outstanding voting securities, (ii) three
or more directors, whose election or nomination for election is not approved by
a majority of the members of the Company’s Board of Directors on the Effective
Date, are elected within any twelve month period to serve on its Board of
Directors, or (iii) any merger (other than a merger in which the Company is the
survivor and there is no change of control pursuant to (i) or (ii) of this
sentence), reorganization, consolidation, liquidation, winding up or dissolution
of the Company or the sale of all or substantially all of its assets.


6.1.4           “Cause.”  As used in this Agreement, “Cause” shall be defined
as:


A.           Criminal Conduct.  If Executive is convicted of a criminal offense
punishable as a felony, has been convicted of any offense involving moral
turpitude, dishonesty or immoral conduct, or is subject to incarceration.  For
purposes of this provision, incarceration will mean any incarceration which
causes the Employee to be unable to provide services to the Company for the
period of incarceration;


B.           Neglect or Other Misconduct.  If Executive engages in any conduct,
or fails to take any action which (1) materially and adversely effects the
business or reputation of the Company; or (2) renders his continued service in
employment of the Company detrimental to the ordinary, continued, or successful
operation of its business, or is substantially detrimental to or materially
interferes with his ability to perform his duties for the Company; or (3)
constitutes the misappropriation, misuse, or misdirection of its funds or
property; or (4) substantially interferes with or impairs the ordinary operation
of its business; or (5) involves moral turpitude that is reasonable likely to
cause material damage to the business or reputation of the Company;


 
4

--------------------------------------------------------------------------------

 
C.           Absence.  If a Executive is absent from the active performance of
his duties in the operation of the business on more than an occasional basis,
other than with respect to approved medical or personal leave, or a disability
beyond Executive’s control;


D.           Violation of the Company’s Rules.  If Executive violates the
Company’s material specific written rules, policies or procedures (which do not
conflict with the terms of this Agreement), which in the Company’s discretion,
renders his continued employment detrimental to the best interests of the
Company; or


E.           Failure to Perform Duties.  If Executive fails or refuses to
perform the duties reasonably required of him pursuant to the terms of this
Agreement after notice and not less than fifteen (15) days opportunity to cure
such failure or refusal, or if Executive takes actions reasonably calculated to
cause his termination of employment, after notice and not less than fifteen (15)
days opportunity to cure cease or otherwise such actions.


6.1.5           “Good Reason.”  As used in this Agreement, “Good Reason” means
the occurrence of any of the following without Executive’s prior written consent
and in the absence of any circumstance that constitutes Cause: (i) the regular
assignment to Executive of duties materially inconsistent with the position and
status of Executive; (ii) a material reduction in the nature, status or prestige
of Executive’s responsibilities or a materially detrimental change in
Executive’s title or reporting level, excluding for this purpose an isolated,
insubstantial or inadvertent action by the Company which is remedied by the
Company promptly after the Company’s receipt of written notice from Executive;
(iii) a reduction by the Company of Executive’s annual Base Salary; or (iv) if
Executive shall be required to perform his duties for the Company at a physical
location which is more than twenty miles from 2549 West Main Street, Littleton,
CO  80120 or if the Company’s principal office is moved to a location which is
more than twenty miles from 2549 West Main Street, Littleton, CO  80120.


6.2           Termination upon Death or Permanent Disability.  This Agreement
will terminate automatically on Executive’s death or if Executive becomes
Permanently Disabled (as defined below) and the Base Salary, Fringe Benefits and
other payments and benefits which Executive, or Executive’s beneficiaries or
estate, shall be entitled to receive shall be determined exclusively by
operation of this Subsection.  In the event of such termination, Executive, or
Executive’s beneficiaries or estate, shall be entitled to receive such amounts
of the Base Salary and Fringe Benefits as would have been payable to Executive
under a termination without Cause under the Subsection of this Section entitled
“Termination Without Cause” as of the date of death or on which the Company
determines in its reasonable discretion that Executive has become Permanently
Disabled.  As used in this Agreement, “Permanently Disabled” shall mean the
incapacity of Executive due to illness, accident, or any other reason to perform
his duties for a period of ninety (90) days, whether or not consecutive, during
any twelve month period of the Term, all as determined by the Company in its
reasonable discretion.  All determinations as to the date and extent of
incapacity of Executive shall be made by the Company’s Board of Directors, upon
the basis of such evidence, including independent medical reports and data, as
the Board of Directors in its discretion deems necessary and desirable.  All
such determinations of the Board of Directors shall be final.


6.3           Termination at Executive’s Election.  Executive may resign from
employment with the Company prior to the expiration of the Term for any reason
by providing written notice to the Company at least thirty (30) days prior to
the date selected for resignation.  If Executive resigns from employment before
expiration of the Term under any circumstances other than:  (i) for Good Reason
(defined above), or (ii) within sixty (60) days of a Change in Control (defined
above) for any reason other than Good Reason (defined above), then Executive
shall be entitled to receive only the following: (i) payment of Executive’s Base
Salary through and including the date of resignation; (ii) payment for all
accrued and unused vacation time existing as of the date of resignation, which
will be paid at a rate calculated in accordance with Executive’s Base Salary at
the time of resignation; and (iii) reimbursement of business expenses incurred
prior to the date of resignation.  Except as expressly set forth in this
Subsection, Executive shall not be entitled to receive any Base Salary, Fringe
Benefits or severance benefits in the event Executive resigns from employment
before expiration of the Term, except that Executive may continue to participate
in the Employee Benefit Plans to the extent permitted by and in accordance with
the terms thereof or as otherwise required by law and except as otherwise
provided by this Agreement.


 
5

--------------------------------------------------------------------------------

 
6.4           Termination on Expiration of Term.  If this Agreement is
terminated on the expiration of the Term in accordance with the Section in this
Agreement entitled “Term of Agreement,” Executive shall receive:  (i) payment of
Executive’s Base Salary through and including the date of termination; (ii)
payment for all accrued and unused vacation time existing as of the date of
termination, which will be paid at a rate calculated in accordance with
Executive’s Base Salary at the time of expiration of the Term; and (iii)
reimbursement of business expenses incurred prior to the date of the expiration
of the Term.  Except as expressly set forth in Subsection, Executive shall not
be entitled to receive any Base Salary, Fringe Benefits or severance benefits in
the event that this Agreement is terminated on the expiration of the Term in
accordance with the Section in this Agreement entitled “Term of Agreement,”
except that Executive may continue to participate in the Employee Benefit Plans
to the extent permitted by and in accordance with the terms thereof or as
otherwise required by law and except as otherwise provided by this Agreement.


7.           Non-competition; Secrecy.


7.1           Assistance to Competitors.  Subject to the terms of the Consulting
and Management Services Agreements, Executive shall not during the Term, except
as provided in the Paragraphs in this Agreement entitled “The Company’s
Relationship with Rover and Roadrunner” and “Employment and Duties,” own a
material interest in (other than up to two percent of the voting securities of a
publicly traded corporation), render financial assistance to, or offer personal
services to (whether for payment or otherwise), any entity or individual that
competes with the Company in the Company Business or any entity or individual
that the Company has reviewed as a business or investment opportunity in any
given three-month period.  “Company Business” shall mean the specific oil and
gas projects undertaken by the Company and as to which it retains an economic
interest during the Term.  Notwithstanding anything to the contrary set forth in
this Agreement, Executive shall have the right to own a material interest in,
render financial assistance to and/or offer personal services to any entity or
individual in connection with a project or opportunity in which: (i) such entity
or individual produces, or proposes to produce, hydrocarbons through surface or
subsurface gas/water separation and disposal; which Executive is entitled to
pursue pursuant to the terms of this Agreement, the Consulting Agreement or the
Management Services Agreement; or (iii) the Company has failed or declined to
exercise its right of first refusal described below.  Subject to the terms of
the Consulting and Management Services Agreements, Executive agrees that during
the Term he will, in writing, offer the Company a right of first refusal to
pursue all opportunities which he desires to pursue involving the exploration,
development and production of hydrocarbons which do not involve, or which are
proposed to involve, surface or subsurface gas/water separation and
disposal.  The parties acknowledge and agree that Executive has no obligation to
offer opportunities to the Company which involve, or which are proposed to
involve, surface or subsurface gas/water separation and disposal or which
otherwise fall within the ambit of this Agreement, the Consulting and/or the
Management Services Agreement.  This right of first refusal shall include such
information in Executive’s possession as shall be reasonably necessary to
evaluate the economic viability and risks of pursuing each such
opportunity.  Company shall exercise its right of first refusal to pursue such
an opportunity by giving Executive written notice of its exercise within ten
business days of its receipt of Executive’s written offer.


 
6

--------------------------------------------------------------------------------

 
7.2           Confidential Information.  Executive acknowledges and agrees that
the Company is engaged in business activities in which it is or may be crucial
to develop and retain proprietary, trade secret, or confidential information for
the benefit of the Company (collectively, “Confidential
Information”).  Accordingly, subject to the terms of the Consulting and/or
Management Services Agreements, Executive shall not at any time during or after
the Term, either directly or indirectly, (i) divulge or convey any Confidential
Information to any entity or individual, except as may be expressly authorized
in writing by the Company or as required in the course of Executive’s
performance of his duties hereunder, or (ii) use any Confidential Information
for Executive’s own benefit or the benefit of any entity or individual except
the Company.  The Confidential Information to which Executive may have access
may include, but is not limited to, matters of a technical or intellectual
nature such as inventions, designs, improvements, processes of discovery,
techniques, methods, ideas, discoveries, developments, know-how, formulae,
compounds, compositions, specifications, trade secrets, specialized knowledge,
or matters of a business nature such as information about costs and profits,
records, customer lists, customer data or sales data.


7.3           Ownership of Ideas.  Subject to, and except as provided by, the
terms of this Agreement, the Consulting Agreement and/or the Management Services
Agreement, the Company shall own, and Executive hereby transfers and assigns to
the Company, all rights, of every kind and character throughout the world, in
perpetuity, in and to any material or ideas, and all results and proceeds of the
performance of Executive’s services hereunder, conceived of or produced during
the Term by Executive in the performance of his services hereunder.  The parties
acknowledge and agree, however, that such transfer and assignment shall not
apply to, or attach in and to, any material or ideas which were not conceived or
produced in the performance of Executive’s services hereunder or which fall
within the ambit of this Agreement, the Consulting Agreement and/or the
Management Services Agreement.  Executive shall execute and deliver to the
Company such assignments, certificates of authorship, or other instruments as
the Company may require from time to time to evidence ownership of such
material, ideas, the results and proceeds of the performance of Executive’s
services under this Agreement.  Executive’s agreement to assign to the Company
any of his rights as set forth in this Section shall not apply to any invention
for which no equipment, supplies, facility or trade secret information of the
Company was used and that was developed entirely upon Executive’s own time, and
(i) that does not result from any work performed by Executive for the Company,
(ii) that relates to the exploitation of commercial oil and gas opportunities
which Executive is permitted to pursue pursuant to the terms of this Agreement,
including, without limitation, the Section in this Paragraph entitled
“Assistance to Competitors,” or (iii) which falls within the ambit of the
Consulting and/or Management Services Agreements.


7.4           Company Property.  Subject to the terms of the Consulting and
Management Services Agreements, all records, papers, documents, materials, and
electronically stored data kept, made, or received by Executive in the
performance of his duties while employed by the Company, or generated for, in
the course of, or in connection with the business of the Company (other than
opportunities (i) that does not result from any work performed by Executive for
the Company, (ii) that relates to the exploitation of commercial oil and gas
opportunities which Executive is permitted to pursue pursuant to the terms of
this Agreement, including, without limitation, the Section in this Paragraph
entitled “Assistance to Competitors,” or (iii) which falls within the ambit of
the Consulting and/or Management Services Agreements), whether or not containing
Confidential Information, shall be and remain the exclusive property of the
Company (collectively referred to as “Company Property”) at all times during and
after Executive’s employment with the Company, without regard to how Executive
came into possession of any Company Property or whether Executive played any
role in creating any Company Property.  Executive shall not destroy any Company
Property or remove any Company Property from the Company’s premises, whether
during or after employment at the Company, except as expressly directed for the
purpose of performing services on behalf of the Company.  Upon the termination
of Executive’s employment with the Company at any time and for any reason, or
upon the Company’s request at any time and for any reason, Executive shall
promptly return all Company Property to the Company, without keeping a copy of
any such Company Property for himself or any other entity or individual.


 
7

--------------------------------------------------------------------------------

 
7.5           Interference with Employees and Clients.


7.5.1           Non-Solicitation of Employees.  Subject to the terms of the
Consulting and/or Management Services Agreements, for so long as Executive is
employed by the Company in an executive role, and for a one-year period
thereafter, Executive shall not, directly or indirectly, whether for his own
benefit or for the benefit of any other entity or individual, (i) solicit,
encourage, or in any way influence any person employed by, or engaged to render
services on behalf of, the Company to engage in any activity contrary to or
conflicting with the interests of the Company; or (ii) otherwise interfere to
the Company’s detriment in any way in the Company’s relationship with any person
who is employed by, or engaged to render services on behalf of, the Company.


7.5.2           Non-Solicitation of Clients.  Subject to the terms of the
Consulting and/or Management Services Agreements, for so long as Executive is
employed by the Company in an executive role, and for a one-year period
thereafter, Executive shall not, whether for his own benefit or for the benefit
of any other entity or individual, take any action which would cause any
customer or client of the Company (i) who became known to Executive by virtue of
Executive’s employment with the Company during the Term, or (ii) whose status as
a client or customer of the Company during the Term can be determined by
reference to records maintained by the Company to curtail or terminate its
business relationship with the Company.


7.5.3           Injunctive Relief.  Executive and the Company acknowledge and
agree that (i) Executive’s breach of his obligations under this Section would
cause the Company irreparable harm and that monetary damages alone would not be
an adequate remedy for any such breach; and, therefore, (ii) if Executive
breaches this Section, the Company shall be entitled to obtain injunctive relief
(and any other form of equitable relief), as well as any other remedies
(including monetary damages) to which the Company is entitled as a consequence
of such breach or otherwise.


8.           Representation and Warranties.  Executive represents and warrants
to the Company that, except as contemplated by the Consulting and/or Management
Services Agreements, Executive is under no contractual or other restriction or
obligation that is materially inconsistent with the execution of this Agreement,
the performance of his duties hereunder, or the rights of the Company hereunder,
including, without limitation, any development agreement, non-competition
agreement or confidentiality agreement previously entered into by Executive.


9.           Miscellaneous.


9.1           Severability.  In the event that any provision of this Agreement
should be held to be void, voidable, unlawful or for any reason unenforceable,
the remaining provisions or portions of this Agreement shall remain in full
force and effect.


9.2           Amendment and Waiver.  No provision of this Agreement can be
modified, amended, supplemented or waived in any manner except by an instrument
in writing signed by both Executive and the Company.  The waiver by either party
of compliance with any provision of this Agreement by the other party shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by such party of any provision of this Agreement.


9.3.           Applicable Law.  This Agreement, Executive’s employment
relationship with the Company, and any and all matters or claims arising out of
or related to this Agreement or Executive’s employment relationship with the
Company, shall be governed by, and construed in accordance with, the laws of the
State of Colorado, regardless of choice of law provisions of any jurisdiction.


 
8

--------------------------------------------------------------------------------

 
9.4.           Arbitration.


9.4.1           Exclusive Remedy.  Except as set forth in the Subsection in this
Paragraph entitled “Claims Not Subject to Arbitration,” arbitration shall be the
sole and exclusive remedy for any dispute, claim, or controversy of any kind or
nature (a “Claim”) arising out of, related to, or connected with this Agreement,
Executive’s employment relationship with the Company, or the termination of
Executive’s employment relationship with the Company, including any Claim
against any parent, subsidiary, or affiliated entity of the Company, or any
director, officer, employee, or agent of the Company or of any such parent,
subsidiary, or affiliated entity.  It also includes any claim against the
Executive by the Company, or any parent, subsidiary or affiliated entity of the
Company.


9.4.2           Claims Subject to Arbitration.  Except for claims described in
the Subsection in this Paragraph entitled “Claims Not Subject to Arbitration,”
this Agreement specifically includes (without limitation) all claims under or
relating to any federal, state or local law or regulation prohibiting
discrimination, harassment or retaliation based on race, color, religion,
national origin, sex, age, disability or any other condition or characteristic
protected by law; demotion, discipline, termination or other adverse action in
violation of any contract, law or public policy; entitlement to wages or other
economic compensation; any Claim for personal, emotional, physical, economic or
other injury; and any Claim for business torts or misappropriation of
confidential information or trade secrets.


9.4.3           Claims Not Subject to Arbitration.  This Subsection does not
preclude either party from making an application to a court of competent
jurisdiction for provisional remedies (e.g., temporary restraining order or
preliminary injunction), subject to Colorado Revised Statutes.  This Agreement
also does not apply to any claims by Executive:  (i) for workers’ compensation
benefits; (ii) for unemployment insurance benefits; (iii) under a benefit plan
where the plan specifies a separate arbitration procedure; (iv) filed with an
administrative agency which are not legally subject to arbitration under this
Agreement; or (v) which are otherwise expressly prohibited by law from being
subject to arbitration under this Agreement.


9.4.5           Procedure.  The arbitration shall be conducted in the City and
County of Denver.  Any Claim submitted to arbitration shall be decided by a
single, neutral arbitrator (the “Arbitrator”).  The parties to the arbitration
shall mutually select the Arbitrator not later than 45 days after service of the
demand for arbitration.  If the parties for any reason do not mutually select
the Arbitrator within the 45 day period, then any party may apply to any court
of competent jurisdiction to appoint a retired judge as the Arbitrator.  The
arbitration shall be conducted in accordance with the Colorado Revised Statutes,
except as modified by this Agreement.  The Arbitrator shall apply the
substantive federal, state, or local law and statute of limitations governing
any Claim submitted to arbitration.  In ruling on any Claim submitted to
arbitration, the Arbitrator shall have the authority to award only such remedies
or forms of relief as are provided for under the substantive law governing such
Claim.  The Arbitrator shall issue a written decision revealing the essential
findings and conclusions on which the decision is based.  Judgment on the
Arbitrator’s decision may be entered in any court of competent jurisdiction.


9.4.6           Interpretation of Arbitrability.  The Arbitrator, and not any
federal or state court, shall have the exclusive authority to resolve any issue
relating to the interpretation, formation or enforceability of this Subsection,
or any issue relating to whether a Claim is subject to arbitration under this
Subsection, except that any party may bring an action in any court of competent
jurisdiction to compel arbitration in accordance with the terms of this Section.


 
9

--------------------------------------------------------------------------------

 
9.5.           Entire Agreement.  All Exhibits to this Agreement are
incorporated herein by this reference.  This Agreement constitutes the entire
agreement between the parties relating to the subject matter of this Agreement
and supersedes all prior and contemporaneous negotiations, understandings, or
agreements between the parties, whether oral or written, expressed or implied.


9.6           Counterparts.  This Agreement may be executed by the parties in
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.


9.7           Headings.  The headings of sections and subsections of this
Agreement are included solely for convenience of reference and shall not control
the meaning or interpretation of any of the provisions of this Agreement.


9.8           Notices.  All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when delivered to and
received personally by the recipient, (b) when sent to and received by the
recipient by facsimile (receipt electronically confirmed by sender’s facsimile
machine) if during normal business hours of the recipient, otherwise on the next
business day, (c) one business days after the date when sent to the recipient by
overnight delivery by reputable express courier service (charges prepaid) and
delivery confirmed, or (d) three business days after the date when mailed to the
recipient by certified or registered mail, return receipt requested and postage
prepaid and such receipt is confirmed.  Such notices, demands and other
communications shall be sent to parties at the addresses indicated below or to
such other address as a party may direct on written notice given pursuant to the
terms of this Sub-paragraph:


 
 If to Executive:
Bradley M. Colby
    5722 S. Benton Way      Littleton, CO  80123

 

 
If to the Company:
Eternal Energy Corp.
    2549 West Main Street, Suite 202     Littleton, CO  80120

 
9.9           Attorneys’ Fees.  If any party shall commence any action or
proceeding against another party in order to enforce the provisions hereof, or
to recover damages as the result of alleged breach of any of the provisions
hereof, the prevailing party therein shall be entitled to recover all reasonable
costs incurred in connection therewith, including, but not limited to,
reasonable attorney' fees.


9.10           Independent Legal Advice.  Executive acknowledges that he has
been advised to obtain independent legal advice with respect to this Agreement
and that he has had the opportunity to do so.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
 

 BRADLEY M. COLBY   ETERNAL ENERGY CORP.            
/s/ Bradley M. Colby
 
By:
/s/ Paul E. Rumler  
Bradley M. Colby
    Paul E. Rumler, Secretary                      

 
 
 
10

--------------------------------------------------------------------------------

 